Citation Nr: 1402828	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  08-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for chronic hepatitis (claimed as hepatitis C). 

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to September 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the North Little Rock, Arkansas, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for hepatitis for failure to submit new and material evidence and denied his claim for service connection for a chronic acquired psychiatric disorder (to include bipolar disorder as secondary to hepatitis).  The agency of original jurisdiction in the present appeal is the Wichita, Kansas, VA Regional Office (RO). 

In January 2010, the Veteran and his representative presented evidence and/or oral testimony in support of his claim at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file. 

In March 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development. Following this development, in an April 2011 rating decision/supplemental statement of the case, the RO confirmed the finding of no new and material evidence to reopen the claim for service connection for chronic hepatitis and the denial of service connection for an acquired psychiatric disorder. The case was returned to the Board in May 2011.

In August 2011, upon determining there was new and material evidence in the Veteran's claim, the Board reopened the issue of entitlement to service connection for hepatitis.  38 C.F.R. § 3.156(a).  The Board then remanded this issue for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, to include as secondary to hepatitis C, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates the Veteran's hepatitis C has been attributed to tattoos which were obtained during his military service.


CONCLUSION OF LAW

The criteria to establish service connection for hepatitis C have been met.  38 U.S.C.A. § 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, in light of the favorable decisions below, the Board finds that any deficiency in the notice provided herein was not prejudicial to the Veteran and is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from hepatitis C as a result of his time in active duty service. 

In this case, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

At his January 2010 videoconference hearing, the Veteran testified that he was first diagnosed with hepatitis in January or February 1984 by a "Dr. Anderson" in Wichita, Kansas, whom the Veteran was referred for treatment of hepatitis by his primary care physician.  The Veteran related a history of having been detailed to transport and dispose medical waste during service in 1980, and of having been accidentally stuck with a needle.  He stated that he related this incident to Dr. Anderson and was informed by the physician that his hepatitis was the result of this incident.

The Veteran's service treatment records relevant to his period of active service from November 1976 to September 1983 are completely negative for any treatment, complaints, or diagnoses pertaining to hepatitis C.  These records show normal findings on examination of his abdomen and viscera, and normal laboratory findings on blood testing, with no reported history of hepatitis, yellow jaundice, or other liver disease on entrance examination in November 1976.  This entrance examination also does not identify any tattoos present.  No treatment of any sort for liver disease is shown during this period of active duty.  Thereafter, normal findings on examination of his abdomen and viscera, normal laboratory findings on blood testing, and no reported history of hepatitis, yellow jaundice, or other liver disease are shown on his service separation examination in July 1983.  However, the separation examination showed that the Veteran had tattoos of a star on his right hand and an eagle on his right forearm that were not previously noted on the entrance examination report.  

According to the post-service records, a June 1984 VA examination report shows no indication of hepatitis, jaundice, or other liver disease on blood testing or physical examination. 

In August 2007, the Veteran applied to reopen his claim for service connection for hepatitis, to include hepatitis C.  Evidence submitted in support of this application included Social Security Administration (SSA) records, private medical records, and VA medical records pertinent to the period from 2002 to 2008, showing that he was diagnosed and treated for hepatitis C during this time.  No etiological opinion was offered.

The Veteran was afforded a VA examination in September 2011 where the diagnosis of hepatitis C was confirmed.  The Veteran denied illicit drug use, blood transfusion, sharing of razors, or multiple sexual partners.  The examiner noted the Veteran's only risk factors included his self-inflicted tattoo of a star to his left thenar space and one of an eagle to his right forearm that was done by someone else.  The examiner also acknowledged the needle stick that the Veteran alleged occurred during service.  However, the examiner opined that it was "highly unlikely that one needle stick was contaminated with hepatitis C."  As such, the examiner opined that it was "as least as likely as not that the cause of his hepatitis C is the self-inflicted star tattoo or the other tattoo and not the isolated needle stick that occurred by history in service." 

The Board finds that it is clear from the in-service treatment records, particularly the November 1976 entrance examination report and the November 1983 separation examination report, that the tattoos described by the VA examiner did not exist at service entrance, but were present prior to the Veteran's separation from service.  As such, given the existence of the tattoos prior to separation from service and the VA examiner's opinion that the Veteran's hepatitis C is related to his tattoos, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hepatitis C resulted from service.  In view of the totality of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board determines that service connection for hepatitis C is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The appeal is granted.


ORDER

Service connection for hepatitis C is granted.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as bipolar disorder, to include as secondary to hepatitis C, so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013). 

The Veteran claims service connection for bipolar disorder, secondary to now service-connected hepatitis C.

As stated above, service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371  (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Board notes the Veteran has not been afforded a VA examination for his bipolar disorder.  Given the Veteran's recently service-connected hepatitis C, which the Veteran claims his bipolar disorder is etiologically related to, and the lack of an examination and opinion, the Veteran should undergo a VA examination to clarify the diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. After the above action is completed, schedule the Veteran for a VA examination before an appropriate specialist regarding his claimed bipolar disorder, to include secondary to his service-connected hepatitis C.  The examiner is asked to determine whether it is at least as likely as not that any current acquired psychiatric disorder manifested during, or as a result of, active military service, and/or secondary to his hepatitis C.  Possible aggravation (permanent increase in severity beyond normal progress) of the claimed bipolar disorder or other acquired psychiatric disorder by the hepatitis C should be addressed.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinions rendered should be provided. 

Additionally, the examiner should consider the Veteran's in-service treatment records, post-service treatment records, and the September 2011 VA examination report.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions. 

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


